DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/21 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The instant specification teaches “a foamed construction material (f.c.m.) is obtained, if the inventive composition (i.c.) is combined as an additive to the starting material (s.m.) and water, which results in a dispersion to which blowing agent (b.a.) is than added.”
Clarification is needed on if the claim is to an additive or a mineral foam comprising an additive or a method of making a mineral foam. 
Examiner interprets the claim to an additive. 
	Further, claim 1 claims 20-99.8% and .2-80%. Clarification is needed if this is based on weight, moles or volume. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al (6686044) in view of Gagas et al (6194051) in view of Boulos et al (5977002). 
Nakai teaches surface-coated calcium carbonate particles. 
Nakai, col. 1, teaches modified calcium carbonate particles, to a method for producing these particles, and to an adhesive containing these particles.

Nakai, col. 4, teaches examples of saturated fatty acids include C6 to C31 saturated fatty acids. Specific examples of saturated fatty acids include caprylic acid.
Nakai, col. 5, teaches examples of phosphoric esters include tributyl phosphate (TBP), tri-2-ethylhexyl phosphate and trioctyl phosphate (TOP). 
Nakai, table 2, teaches the surface coated calcium carbonate particles present in the amount of 20 wt% and a colorant present in the amount of 15 wt%. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to mix a colorant and the surface coated calcium carbonate particles before mixing with the other ingredients to obtain a particulate composition. 

When the (1A):(1B) weight ratio being in the range of 30:70 to 70:30 and the coating amount is about 1 to about 3 mg per square meter of BET specific surface area of the surface-coated calcium carbonate particles, caprylic acid would be present on the calcium carbonate in the amount of 2.1-14.56 μmol/m2. 
When the coating amount of the organic compound is about 0.1 to about 1 mg per square meter of BET specific surface area of the surface-coated calcium carbonate particles, TBP would be present on the calcium carbonate in the amount of .38-3.8 μmol/m2. 
When the coating amount of the organic compound is about 0.1 to about 1 mg per square meter of BET specific surface area of the surface-coated calcium carbonate particles, TOP would be present on the calcium carbonate in the amount of .23-2.3 μmol/m2. 
Nakai, col. 9, teaches a wide range of colorants.
Caprylic acid, TBP or TOP as taught by Nakai reads on amphiphilic molecules as claimed in claim 1. 
Calcium carbonate as taught by Nakai reads on the first group of particles as claimed in claim 1. 
Although Nakai teaches a wide range of colorants, this reference does not teach the colorant to be Mn(IV) oxides. 
2) (white), carbon black (black), iron oxide (Fe2O3) and manganese oxide (MnO2). These and other colorants can be added to make a solid color, a wood-like appearance, or a simulated granite or stone.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add manganese oxide as a colorant as taught by Gagas into the coated mixture as taught by Nakai to give the mixture a blackish color. 
Although the references teach MnO2, the references do not teach a natural source of MnO2. 
Boulos, col. 4, teaches a MnO2 colorant. 
A naturally occurring mineral, pyrolusite, can be used to supply manganese dioxide to the batch.
Manganese oxide is inexpensive and not subject to volatility so that it is optimal as a colorant. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add pyrolusite as taught by Boulos as the colorant as taught by the references as pyrolusite is a naturally occurring mineral that is inexpensive and not subject to volatility. 
Pyrolusite as taught by the references reads on the second group of particles adapted to react with a blowing agent to form a gas as claimed in claim 1. 


Regarding claim 2, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to mix the colorant and the surface coated calcium carbonate particles before mixing with the other ingredients to obtain a particulate composition. 

Regarding claim 3, Nakai, col. 9, teaches a wide range of curing promoters can be used. 
Curing promoters as taught by Nakai reads on accelerators as claimed in claim 3. 

Regarding claim 4, Nakai, col. 4, teaches examples of saturated fatty acids include C6 to C31 saturated fatty acids. Specific examples of saturated fatty acids include caprylic acid.

Regarding claim 5, the references teach Pyrolusite. 



Regarding claim 13, How the surface-coated calcium carbonate particles are made, particularly the process steps of “coating calcium carbonate particles with (1) a fatty acid mixture comprising (1A) and (1B) and coating the coated calcium carbonate particles with (2)” are process limitations not positively claimed as part of the process but as process steps of the claimed product-by-process material.  The claimed product, the additive, is the same product cited to in the prior art of Nakai, Gagas and Boulos.
In the event any differences can be shown for the product of the product-by- process claims 1, as opposed to the product taught by the reference, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product in the absence of a showing of unexpected results; see also In re Thorpe, 227 USPQ 964 (CAFC 1985).
When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or 103 of the statute is appropriate. As a practical matter, the Patent and Trademark Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. A lesser burden of proof is required to make out a case of prima facie obviousness for product-by-process claims because of their particular nature than when a product is claimed in the conventional fashion. In 

Regarding claim 14, the surface-coated calcium carbonate particles as taught by the references reads on the composition as claimed in claim 1 and therefore it would be expected that the surface-coated calcium carbonate particles as taught by the references can be a ready to use functional additive for foamed cement wherein the additive is added to a starting material. 

Claims 1-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nowak et al (10072160) in view of Nakai et al (6686044) in view of Gagas et al (6194051) in view of Boulos et al (5977002).
Nowak teaches high durability anti-fouling and anti-icing coatings. 
Nowak, col. 3, teaches the material may further include one or more additional components selected from the group consisting of a particulate filler, a pigment, a dye, a plasticizer, a flame retardant, a flattening agent, and a substrate adhesion promoter. 
A particulate filler may be selected from the group consisting of silica, alumina, silicates, talc, aluminosilicates, barium sulfate, mica, diatomite, calcium carbonate, calcium sulfate, carbon, wollastonite, and combinations thereof. The particulate filler is optionally surface-modified with a compound selected from the group consisting of fatty acids, silanes, alkylsilanes, fluoroalkylsilanes, silicones, alkyl phosphonates, alkyl phosphonic acids, alkyl carboxylates, alkyldisilazanes, and combinations thereof. 

Nakai, col. 2, teaches surface-coated calcium carbonate particles, in which the surface of calcium carbonate particles is coated with a fatty acid mixture and further with an organic compound, the fatty acid mixture (1) comprising (1A) at least one compound selected from the group consisting of saturated fatty acids and salts thereof and (1B) at least one compound selected from the group consisting of unsaturated fatty acids and salts thereof, the (1A):(1B) weight ratio being in the range of 30:70 to 70:30, the coating amount of the fatty acid mixture being about 1 to about 3 mg per square meter of BET specific surface area of the surface-coated calcium carbonate particles. 
Nakai, col. 4, teaches examples of saturated fatty acids include C6 to C31 saturated fatty acids. Specific examples of saturated fatty acids include caprylic acid.
Nakai, col. 1, teaches the surface coated calcium carbonate particles are capable of easily dispersing in a mixture of resin and other components that constitute an adhesive composition and imparting excellent viscosity stability and adhesion to the resulting adhesive. 
When the (1A):(1B) weight ratio is in the range of 30:70 to 70:30 and the coating amount being about 1 to about 3 mg per square meter of BET specific surface area of the surface-coated calcium carbonate particles, caprylic acid would be present on the calcium carbonate in the amount of 2.1-14.56 μmol/m2. 
It would have been obvious before the effective filing date of the claimed invention to use caprylic acid surface modified calcium carbonate as taught by Nakai as 
It would have been obvious before the effective filing date of the claimed invention to choose the amount of the combination of filler components such as 50 wt% and 50 wt% to ensure an even combination of fillers. 
Caprylic acid as taught by Nakai reads on amphiphilic molecules as claimed in claim 1. 
Calcium carbonate as taught by Nakai reads on the first group of particles as claimed in claim 1. 
Silica, alumina, silicates, talc, aluminosilicates, mica, diatomite, calcium carbonate, wollastonite, thereof read on the first group of particles. 
Although the references teach a pigment, the references do not teach a specific pigment. 
Gagas, col. 6, teaches colorants such as pigment pastes or dry color pigments can be added to change the color or look of the finished product. Such colorants include titanium dioxide (TiO2) (white), carbon black (black), iron oxide (Fe2O3) and manganese oxide (MnO2). These and other colorants can be added to make a solid color, a wood-like appearance, or a simulated granite or stone.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add manganese oxide as the pigment as taught by Gagas into the coated mixture as taught by the references above to give the mixture a blackish color. 

Boulos, col. 4, teaches a MnO2 colorant. 
A naturally occurring mineral, pyrolusite, can be used to supply manganese dioxide to the batch.
Manganese oxide is inexpensive and not subject to volatility so that it is optimal as a colorant. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add pyrolusite as taught by Boulos as the colorant as taught by the references as pyrolusite is a naturally occurring mineral that is inexpensive and not subject to volatility. 
Pyrolusite as taught by the references reads on the second group of particles adapted to react with a blowing agent to form a gas as claimed in claim 1. 
Caprylic acid surface modified calcium carbonate in combination with pyrolusite reads on the solid particulate composition of claim 1. 
The surface-coated calcium carbonate particles as taught by the references reads on the composition as claimed in claim 1 and therefore it would be expected that the surface-coated calcium carbonate particles as taught by the references can be a ready to use functional additive for mineral foam wherein the additive is added to a starting material. 

Regarding claim 2, Nowak teaches a particulate filler. 


Regarding claim 3, Nowak teaches a substrate adhesion promoter.
A substrate adhesion promoter as taught by Nowak reads on an accelerator as claimed in claim 3. 

Regarding claim 4, Nakai, col. 4, teaches examples of saturated fatty acids include C6 to C31 saturated fatty acids. Specific examples of saturated fatty acids include caprylic acid.

Regarding claim 5, the references teach pyrolusite. 

Regarding claim 12, pyrolusite as taught by the references reads on the second group of particles adapted to react with a peroxide blowing agent to form a gas as claimed in claim 12. 

Regarding claim 13, How the surface-coated calcium carbonate particles are made, particularly the process steps of “coating calcium carbonate particles with (1) a fatty acid mixture comprising (1A) and (1B) and coating the coated calcium carbonate particles with (2)” are process limitations not positively claimed as part of the process but as process steps of the claimed product-by-process material.  The claimed product, the additive, is the same product cited to in the prior art of Nakai, Gagas and Boulos.

When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or 103 of the statute is appropriate. As a practical matter, the Patent and Trademark Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. A lesser burden of proof is required to make out a case of prima facie obviousness for product-by-process claims because of their particular nature than when a product is claimed in the conventional fashion. In re Brown, 59 CCPA 1063, 173 USPQ 685 (1972); In re Fessmann, 180 USPQ 324 (CCPA 1974).

Regarding claim 14, the surface-coated calcium carbonate particles as taught by the references reads on the composition as claimed in claim 1 and therefore it would be expected that the surface-coated calcium carbonate particles as taught by the references can be a ready to use functional additive for foamed cement wherein the additive is added to a starting material. 

15 is rejected under 35 U.S.C. 103 as being unpatentable over Himes et al (5358047) in view of Nakai et al (6686044) in view of Gagas et al (6194051) in view of Boulos et al (5977002).
Himes teaches fracturing with foamed cement. 
Himes, col. 8, teaches the foamed cement composition is comprised of hydraulic cement, an amount of water sufficient to form a pumpable slurry, and a gas. The foamed cement composition will preferably contain in the range of from about 38% to about 90% water by weight of hydraulic cement.
Himes, col. 12, teaches when used in conjunction with these treatments, it is preferred that the cement composition include at least one additive which will readily dissolve when treated. The preferred additive used in the cement composition for accomplishing this purpose is calcium carbonate. Calcium carbonate is essentially an inert additive when included in the foamed cement composition. However, the calcium carbonate additive will readily dissolve when the hardened cement composition is treated with acid.
Although Himes teaches a calcium carbonate additive, Himes does not teach surface coated calcium carbonate particles. 
Nakai teaches surface-coated calcium carbonate particles. 
Nakai, col. 1, teaches modified calcium carbonate particles, to a method for producing these particles, and to an adhesive containing these particles.
Nakai, col. 2, teaches surface-coated calcium carbonate particles, in which the surface of calcium carbonate particles is coated with a fatty acid mixture and further with an organic compound, the fatty acid mixture (1) comprising (1A) at least one compound 
Nakai, col. 4, teaches examples of saturated fatty acids include C6 to C31 saturated fatty acids. Specific examples of saturated fatty acids include caprylic acid.
Nakai, col. 5, teaches examples of phosphoric esters include tributyl phosphate (TBP), tri-2-ethylhexyl phosphate and trioctyl phosphate (TOP). 
Nakai, col. 9, teaches examples of colorants include inorganic pigments. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to mix a colorant and the surface coated calcium carbonate particles before mixing with the other ingredients to obtain a particulate composition and further mix these two components in an amount such as 50% calcium carbonate and 50% colorant to obtain an appropriate color. 
Nakai, col. 1, teaches the calcium carbonate is required to exhibit certain properties, such as (a) being excellent in dispersibility in the resin and other components of the adhesive, (b) improving the adhesion between the adhesive and the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the surface coated particles as taught by Nakai as the calcium carbonate particles as taught Himes as so the foamed cement has excellent in dispersibility and stabilizes the viscosity of the foamed cement. 
When the (1A):(1B) weight ratio being in the range of 30:70 to 70:30 and the coating amount is about 1 to about 3 mg per square meter of BET specific surface area of the surface-coated calcium carbonate particles, caprylic acid would be present on the calcium carbonate in the amount of 2.1-14.56 μmol/m2. 
When the coating amount of the organic compound is about 0.1 to about 1 mg per square meter of BET specific surface area of the surface-coated calcium carbonate particles, TBP would be present on the calcium carbonate in the amount of .38-3.8 μmol/m2. 
When the coating amount of the organic compound is about 0.1 to about 1 mg per square meter of BET specific surface area of the surface-coated calcium carbonate particles, TOP would be present on the calcium carbonate in the amount of .23-2.3 μmol/m2. 
Caprylic acid, TBP or TOP as taught by Nakai reads on amphiphilic molecules as claimed in claim 1. 
Calcium carbonate as taught by Himes and Nakai reads on the first group of particles as claimed in claim 1. 

Gagas, col. 6, teaches colorants such as pigment pastes or dry color pigments can be added to change the color or look of the finished product. Such colorants include titanium dioxide (TiO2) (white), carbon black (black), iron oxide (Fe2O3) and manganese oxide (MnO2). These and other colorants can be added to make a solid color, a wood-like appearance, or a simulated granite or stone.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add manganese oxide as a colorant as taught by Gagas into the coated mixture as taught by the references above to give the mixture a blackish color. 
Although the references teach MnO2, the references do not teach a natural source of MnO2. 
Boulos, col. 4, teaches a MnO2 colorant. 
A naturally occurring mineral, pyrolusite, can be used to supply manganese dioxide to the batch.
Manganese oxide is inexpensive and not subject to volatility so that it is optimal as a colorant. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add pyrolusite as taught by Boulos as the colorant as taught by the references as pyrolusite is a naturally occurring mineral that is inexpensive and not subject to volatility. 
. 

Response to Arguments
Applicant's arguments filed 9/24/21 have been fully considered but they are not persuasive. 
Neither of the two primary references (Nakai and Nowak) is directed to any form of building material or an additive for a building material. Nakai is directed to surface coated calcium carbonate particles for use in an adhesive — not a building material. Nowak is directed to an anti-icing coating for aircraft. And neither primary reference says anything about use of an additive for foam formation.
Examiner respectfully traverses. 
As stated above, Claim 1 claims “a ready to use additive” and then further claims the additive is added to a starting material to obtain a “mineral foam”. It is unclear if the claim is to an additive or a mineral foam comprising an additive or a method of making a mineral foam. 
Clarification is needed on if the claim is to an additive or a mineral foam comprising an additive or a method of making a mineral foam. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        1/6/22